Case 0:20-cv-62115-AHS Document 8 Entered on FLSD Docket 02/08/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 20-62115-CIV-SINGHAL

 MICHAEL PAUL CLARKE,

        Plaintiff,

 v.

 COMMISSIONER OF SOCIAL SECURITY,

      Defendant.
 _______________________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court on the Magistrate’s Report and Recommendation

 (DE [7]), issued on January 18, 2021. Therein, Magistrate Judge Valle considered

 Plaintiff’s Complaint (DE [1]) and Plaintiff’s Application to Proceed in District Court without

 Prepaying Fees or Costs (DE [3]), which was denied without prejudice, and

 recommended the Plaintiff’s case be DISMISSED WITHOUT PREJUDICE.

        Parties have fourteen days to file any objections to a magistrate judge’s factual

 findings. See Fed. R. Civ. P. 72(b)(2); S.D. Fla. Mag. R. 4(b). Here, neither side filed

 any such objections. With no objections filed, the Court’s review of the Report and

 Recommendation (DE [7]) is properly limited to a de novo review of only its legal

 conclusions. See Certain Underwriters at Lloyd’s of London v. PharmaTech, LLC, 2019

 WL 4673739, at *1 (M.D. Fla. Aug. 19, 2019) (“Legal conclusions are reviewed de novo,

 even in the absence of an objection.”). This Court has reviewed the entire file and record

 and has made a de novo review of the issues.             No objections to the Report and
Case 0:20-cv-62115-AHS Document 8 Entered on FLSD Docket 02/08/2021 Page 2 of 2




 Recommendation (DE [7]) have been filed, thus, the Court reviews it for clear error. See

 Fed. R. Civ. P. 72. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Report and Recommendation (DE [7]) is

 AFFIRMED and ADOPTED. The Plaintiff’s Complaint (DE [1]) is DISMISSED WITHOUT

 PREJUDICE. The Clerk of Court is directed to CLOSE this case and DENY all pending

 motions as moot.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 8th day of

 February 2021.




 Copies furnished to counsel of record via CM/ECF




                                             2
